DETAILED ACTION
This communication is responsive to IDS filed 7/21/2022 and 8/4/2022.  
Claims 1-9 and 11-22 (renumbered as 1-21) are allowed.
Claim 10 has been cancelled.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
3.	Claims 1-9 and 11-22 now renumbered as 1-21, are allowable over the prior arts of record.

4.	The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a fast-copyable database apparatus includes a processor and a memory in electronic communication with the processor. The memory stores a database table with multiple records each having a compound key including a version identifier. The memory also stores instructions executable to cause the processor to generate a first virtual clone of the database table and a second virtual clone of the database table.
Claims 1, 8 and 13 are considered allowable since the prior art of record fails to teach and /or suggest “generate a hierarchical tree including representations of a plurality of virtual clones of the database table, the plurality of virtual clones including a first virtual clone, a second virtual clone that is a child virtual clone of the first virtual clone, and a third virtual clone that is a successor virtual clone of the second virtual clone; 
modify a successor relationship within the hierarchical tree and associated with the third virtual clone, in response to an instruction to delete the second virtual clone” (claims 1 and 13), 
“generating a hierarchical tree including representations of a plurality of virtual clones of a database table, the database table including a plurality of records, each record from the plurality of records including a compound key having a version identifier associated with a virtual clone from the plurality of virtual clones, the plurality of virtual clones including a first virtual clone, a second virtual clone that is a child virtual clone of the first virtual clone, and a third virtual clone that is a successor virtual clone of the second virtual clone; and 
modifying a successor relationship within the hierarchical tree and associated with the third virtual clone, in response to receiving the instruction to delete the second virtual clone” (claim 8).  
Therefore, claims 1, 8 and 13 are presently allowed in combination of thereof all other limitations in the claims.  Their dependent claims 2-7, 9, 11-12 and 14-22 are also allowable based on the same subject matter.
Conclusion
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAWEN A PENG whose telephone number is (571)270-5215. The examiner can normally be reached Mon thru Fri 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 571-272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUAWEN A PENG/Primary Examiner, Art Unit 2157